Opinion issued April 28, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–04–00186–CV




IN RE ERBEY FLORES




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator Erbey Flores has failed to timely file a petition conforming to the Texas
Rules of Appellate Procedure.  See Tex. R. App. P. 9.4(i) (failure to file conforming
documents).  After being notified that this original proceeding was subject to
dismissal, relator Erbey Flores did not adequately respond.  See Tex. R. App. P.
42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a
conforming petition.  All pending motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Keyes.